Earl Warren: Number 3, United States of America versus E.I. du Pont De Nemours & Co. et al. Mr. Davis.
John F . Davis: If the Court please. This is a civil antitrust suit bought -- brought by the United States against E.I. du Pont De Nemours & Company, General Motors Corporation and others, but in the United States District Court for the Northern District of Illinois, under both the Sherman Act and the Clayton Act. The original complaint was extensively amended in court trial and the issues which I before this Court on Appeal, considerably narrower in the issues which were before the trial court. At the present time, the gravamen of the case is that the intercorporate relationships between the du Pont Company and the General Motors Corporation, constitute a combination, a combination which is in restraint of trade under Section 1 of the Sherman Act is a combination to monopolize under Section 2 of the Sherman Act, and it is acquisition start which may result in restraints or monopolization under Section 7 of the Clayton Act. This case went to trial before Judge Walter J. Lebay in November of 1952. It took about six months in to trial and the trial was concluded in June of 1953. A recent oral argument was submitted in November of 1953, November or December. And one year later, Judge Lebay's decision which he later adopted as his findings of fact in conclusions of law was issued. That case filed against the Government on all of the issues and the cases are here on direct appeal from the District Court. Now, in view of the volume of the documents in this case, I think it would be helpful in few minutes that I have to given an indication of what they are. The present record, which I didn't bring up to the table with me this evening, consists of 10 large volumes. Then, the Government's brief is the large, great volume, and I would like to call Your Honors' attention to an appendix which we have in this brief, commencing at page 150, because it maybe useful during the argument to be able to turn to this list of the people who are involved in the case. We have listed alphabetically the names of various individuals who play an important part in the story and have indicated what their connection was with the two main corporations, the du Pont Corporation and General Motors Corporations. For example, at the top of page 152, we find the name of Mr. Pierre S. du Pont, who is probably the primary actor in the early stages of this -- of this case. And we found under his name his connection for the du Pont Corporation and the General Motors Corporation. On the preceding pages, we find his two brothers, Mr. Irenee du Pont and Mr. Lammot du Pont with that connection. And similarly, they are listed, Mr. John J. Raskob, who was the Treasurer of the du Pont Corporation, Mr. Durant, who was the founder of General Motors and Mr. -- Mr. Alfred P. Sloan, who was a very important figure in -- in the story. There is a great volume --
Earl Warren: We will adjourn now Mr. Davis.